Citation Nr: 1003653	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  01-07 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a head injury happened in service (line of duty).  

2.  Entitlement to service connection for residuals of head 
injury. 
 
3.  Entitlement to service connection for a seizure disorder 
as secondary to head injury. 
 
4.  Entitlement to service connection for residuals of 
cerebrovascular accident as secondary to head trauma or 
seizures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had service in the United States Marines from 
August 1966 until December 1974.  He served in Vietnam.

The record reflects that a claim for service connection for a 
seizure disorder from scar tissue in the brain related to 
concussion in service was received in September 1998.  An 
appeal was perfected following the denial of the claim in 
October 1999 but no further action was taken in this regard.  
The appellant requested further consideration of the claim in 
February 2008.  Under the circumstances, the claim has 
remained in an open status and has been continuously 
prosecuted since September 1998. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from rating decisions of the 
VA Regional Office in St. Petersburg, Florida that denied 
service connection for residuals of head trauma, a seizure 
disorder as secondary to head trauma residuals and 
cerebrovascular accident as secondary to head trauma or 
stroke. 

The Veteran was afforded a personal hearing in November 2009 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript of the hearing is of 
record.

Following review of the record, the issues of entitlement to 
service connection for a seizure disorder as secondary to 
head injury and cerebrovascular accident to as secondary to 
head injury or seizures will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant engaged in combat.

2.  A head injury is consistent with combat and consistent 
with his in-service report of a head injury in combat.

3.  Head trauma happened in service and was in line of duty.  


CONCLUSION OF LAW

In-service head trauma is consistent with the nature and 
circumstances of the Veteran's combat service. 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
instance, the claim of entitlement to service connection for 
inservice head trauma is being granted.  The Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating the claim. Wensch v. Principi, 15 
Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In 
view of the Board's favorable decision and full grant of the 
benefit sought on appeal as to the incident of head trauma, 
further assistance is unnecessary to aid the appellant in 
substantiating this aspect of the appeal.  Therefore, any 
notice error in this respect may not be presumed to be 
prejudicial and is harmless. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A.  § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

If a combat veteran presents satisfactory lay or other 
evidence of service incurrence or aggravation of a disease or 
injury, which is consistent with the circumstances or 
hardships of his service, then an evidentiary presumption of 
service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence. See also 38 C.F.R. § 3.304(d) 
(2009); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This 
reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service.  Those two considerations require 
medical evidence. See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Factual Background and Legal Analysis

The Veteran has appealed the denial of service connection for 
residuals of head trauma.  In a statement dated in October 
2000 and in testimony on personal hearing in November 2009, 
he asserts that during a firefight in Vietnam, he received 
shrapnel wounds to the head, and that the mortar round that 
they came was so close that it knocked him unconscious.  He 
maintains that when he awoke, he was on a helicopter being 
medevacced out of the combat zone headed for a hospital in 
DaNang.  

Here, originating agency has concluded in its determinations 
dating back to October 1999 that there is no basis in the 
available evidence or record to confirm the appellant's 
history of head trauma during service.  The appellant's 
assertions of an injury of this nature during active duty has 
been rejected. 

The Board does not concur in this assessment.  The provisions 
of 38 U.S.C.A. § 1154(a) have application in this instance.  
The Board notes that a service treatment record dated in 
August 1968 reflects that the Veteran had been treated and 
rendered a diagnosis of gunshot wound of the right arm and 
ear from an episode of hostile fire.  A subsequent entry at 
the end of August 1968 noted that he had sustained a 
perforated ear drum for which he was referred for further 
evaluation.  On a December 1974 Report of Medical History 
prior to discharge from active duty, the Veteran indicated 
that he had had a head injury.  The examining official 
annotated "head injury - knocked unconscious by shrapnel".  
The record thus shows that the Veteran served in a combat in 
Vietnam.  His DD form 214s reflects a military occupational 
specialty of rifleman, and that he received meritorious 
combat-related medals and citations that included the Purple 
Heart, the Combat Action Ribbon, and the Vietnam Cross of 
Gallantry, among others.  Such evidence in its entirety 
strongly suggests that the reported injury actually occurred.  
Regardless, under the provisions of 38 U.S.C.A. § 1154(b), VA 
shall accept an injury alleged to have been incurred or 
aggravated by combat service if consistent with the 
circumstances, conditions and hardships of such service.  
Here, we find no basis to ignore the provisions of 
38 U.S.C.A. § 1154(b).  This is particularly true when he 
reported a history of head injury during service and 
clarified that he had been knocked unconscious by shrapnel.  
Under the circumstances, the Board concedes that head trauma 
is consistent with the nature and circumstances of the 
appellant's service.

Therefore, in response to the RO's conclusions in the rating 
decisions, statements of case and supplemental statement of 
the case, the Board concludes that head injury in service is 
accepted and was in line of duty.  The appeal is granted to 
the limited extent that the appellant had a head injury 
during active duty.  However, this does not concede that the 
Veteran has a residual disability, to include seizures and a 
stroke, as a result of that experience.  These aspects of the 
appeal are addressed in the remand that follows.


ORDER

A head injury was incurred in line of duty.


REMAND

The Veteran asserts that he now has a seizure disorder and 
had a cerebrovascular accident that are residuals of and/or 
are secondary to head trauma for which service connection 
should be granted.  The Board has now determined that a head 
injury was incurred in line of duty.

The Veteran's private physician, S. S. Kamat, wrote in 
October 1998 that "It is my professional opinion that his 
seizures disorder remains as a result [of] probable scar 
tissue in his brain related to the concussion he had 
experienced in the past".  While Dr Kamat also found that 
"In my professional opinion his subcortical CVA which came 
on several weeks after his seizure disorder is not 
contributing to his seizures" there is still no opinion as 
to whether the "stroke" was secondary to the initial head 
injury which is also a matter at issue.

The Veteran was afforded a VA examination in August 2009 
whereupon it was concluded that a seizure disorder and 
cerebrovascular accident were less likely than not related to 
service based on remote development and onset of the two 
conditions.  The examiner also that there was no evidence of 
treatment in the service records of traumatic brain injury 
and concussion.  However, in view of the Board's 
determination that the Veteran did have a head injury in line 
of duty, and the fact that there is a decided conflict in the 
medical opinions, the Board finds further development of the 
evidence is required under the circumstances of this case, to 
include a specialist examination by a VA neurologist. 

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting a contemporaneous and thorough 
VA medical examination by a specialist when indicated, and 
providing a medical opinion which takes into account the 
records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Additionally, review of the record discloses that the Veteran 
has not been provided notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue of entitlement to 
service connection for seizures as secondary to head trauma.  
He must be provided the required notice with respect to this 
issue on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2009), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2009) and any other legal 
precedent are fully complied with 
and satisfied with respect to the 
issue of entitlement to service 
connection for seizures as 
secondary to head injury. See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-
374 (2002).  

2.  The Veteran should be afforded 
an examination by a VA neurologist 
for an opinion as to whether he 
developed seizures and/or had a 
cerebrovascular accident from head 
injury in service.  The examiner 
must be informed that the Board has 
accepted the fact of head injury in 
service in line of duty.  The head 
injury involved a shrapnel wound 
and a period of unconsciousness.  
The claims folder must be made 
available to the examiner.  All 
necessary tests and studies should 
be accomplished and clinical 
findings should be reported in 
detail.  The examiner should 
provide an opinion as to whether it 
is at least as likely as not (50 
percent probability or better) as 
to whether; a) the Veteran 
currently has any residuals of head 
injury; b) the development of 
seizures is related to head injury 
in service; c) cerebrovascular 
accident is related to head injury 
or seizures; and/or d) whether 
either or both conditions are more 
likely than not unrelated to 
service or head injury therein and 
are due to other post service 
etiological factors.  These must be 
specified.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean within the 
realm of possibility, rather that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues.  
If a benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


